Case 20-06031-bem        Doc 107    Filed 05/06/21 Entered 05/06/21 11:56:20       Desc Main
                                   Document     Page 1 of 13




   IT IS ORDERED as set forth below:



      Date: May 6, 2021
                                                       _________________________________

                                                                Barbara Ellis-Monro
                                                           U.S. Bankruptcy Court Judge

 ________________________________________________________________



                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION

 IN RE:

 SHIRLEY LETT,                                            CASE NO. 10-61451-BEM

           Debtor.
                                                          CHAPTER 7

 SHIRLEY WHITE-LETT,

           Plaintiff,
                                                          ADVERSARY PROCEEDING NO.
 v.                                                       20-06031-BEM

 BANK OF NEW YORK MELLON
 CORPORATION, SELECT
 PORTFOLIO SERVICING, LLC, and
 NEWREZ, LLC, d/b/a SHELLPOINT
 MORTGAGE SERVICING
 INCORPORATED,

           Defendants.

 ORDER ON DEFENDANT THE BANK OF NEW YORK MELLON CORPORATION’S
                MOTION FOR SUMMARY JUDGMENT
Case 20-06031-bem         Doc 107    Filed 05/06/21 Entered 05/06/21 11:56:20               Desc Main
                                    Document     Page 2 of 13



                This matter is before the Court on Defendants The Bank of New York Mellon

 Corporation’s (“BONYMC”) Motion for Summary Judgment (the “BONYMC MSJ”), filed on

 January 29, 2021. [Doc. 77] This is a core matter within the meaning of 28 U.S.C. § 157(b)(2)(G),

 (O), and the Court has jurisdiction pursuant to 28 U.S.C. § 1334(b).

    I.      Summary Judgment Standard

                Motions for summary judgment are governed by Federal Rule of Civil Procedure

 (the “Rule”) 56, made applicable in adversary proceedings by Federal Rule of Bankruptcy

 Procedure 7056. The Rule requires the Court to grant summary judgment “if the movant shows

 that there is no genuine dispute as to any material fact and the movant is entitled to judgment as a

 matter of law.” When, as in this proceeding, “the nonmoving party bears the burden of proof at

 trial, the moving party may discharge this ‘initial responsibility’ by showing that there is an

 absence of evidence to support the nonmoving party’s case or by showing that the nonmoving

 party will be unable to prove its case at trial.” Hickson Corp. v. Northern Crossarm Co., Inc., 357

 F.3d 1256, 1260 (11th Cir. 2004). The movant is required to file a separate statement of facts,

 numbered separately, as to which it contends there are no genuine issues to be tried. BLR 7056-

 1(a)(1). Facts set forth in the statement of facts must be supported by “citing to particular parts of

 materials in the record, including … affidavits ….” Rule 56(c)(1). Affidavits “must be made on

 personal knowledge, set out facts that would be admissible in evidence, and show that the affiant

 or declarant is competent to testify on the matters stated.” Rule 56(c)(4).

                The respondent is required to file a statement of facts, numbered separately, “to

 which the respondent contends a genuine issue exists to be tried.” BLR 7056-1(a)(2). The

 respondent “may not rest upon the mere allegations or denials in its pleadings” but “must set forth

 specific facts showing that there is a genuine issue for trial. A mere ‘scintilla’ of evidence



                                                   2
Case 20-06031-bem         Doc 107     Filed 05/06/21 Entered 05/06/21 11:56:20              Desc Main
                                     Document     Page 3 of 13



 supporting the opposing party’s position will not suffice[.]” Walker v. Darby, 911 F.2d 1573, 1576-

 77 (11th Cir. 1990) (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252, 106. S. Ct. 2505,

 2512 (1986)). Any material facts not controverted by the respondent are deemed admitted. BLR

 7056-1(a)(2). The Court will only grant summary judgment when the evidence, viewed in the light

 most favorable to the nonmoving party, shows no genuine dispute of material fact. Tippens v.

 Celotex Corp., 805 F.2d 949, 954 (11th Cir. 1986). A fact is material if it “might affect the outcome

 of the suit under the governing law ….” Anderson, 477 U.S. at 248, 106 S. Ct. at 2510. A dispute

 of material fact is genuine “if the evidence is such that a reasonable jury could return a verdict for

 the nonmoving party.” Id.

                 At the summary judgment stage the Court “‘must not resolve factual disputes by

 weighing conflicting evidence.’” Tippens, 805 F.2d at 953 (quoting Lane v. Celotex Corp., 782

 F.2d 1526, 1528 (11th Cir. 1986)). Further, “the court may consider any admissible facts and

 disregard any inadmissible statements occurring in the same affidavit.” Devan v. Zamoiski

 Southeast, Inc. (In re Merry Go Round Enter., Inc.), 272 B.R. 140, 145 (Bankr. D. Md. 2000); see

 also Peterson v. Board of Trustees of the Univ. of Ala., 644 Fed. Appx. 951, 954 (11th Cir. 2016).

                 Here, the burden is on the non-moving party, thus BONYMC need not submit

 affidavits in support of the Motion, but must direct the Court to the portions of the record that

 contain evidence supporting its position. In response, Plaintiff is required to direct the Court to

 evidence in the record, including any affidavits filed in response to the summary judgment motion,

 indicating that a dispute exists in facts material to its claims.

     II.     Undisputed Facts

                 The undisputed facts are as follows:




                                                    3
Case 20-06031-bem            Doc 107      Filed 05/06/21 Entered 05/06/21 11:56:20                       Desc Main
                                         Document     Page 4 of 13



                  On January 19, 2010, Plaintiff Shirley Lett filed a chapter 7 bankruptcy case in the

 Northern District of Georgia, Case No. 10-61415 (the “Chapter 7 case”) [Complaint ¶ 4; Answer

 ¶ 4]. On October 25, 2010, a notice of appearance was filed by BAC HOME LOANS

 SERVICING, LP fka COUNTRYWIDE HOME LOANS SERVICING, LP AS SERVICING

 AGENT FOR THE BANK OF NEW YORK MELLON fka THE BANK OF NEW YORK AS

 TRUSTEE FOR THE CERTIFICATEHOLDERS CWALT, INC. ALTERNATIVE LOAN

 TRUST 2005-27 MORTGAGE PASS-THROUGH CERTIFICATES SERIES 2005-27 (“BAC

 HOME LOANS SERVICING”) (Case No. 10-61415, Doc. No. 13) [Complaint ¶ 4; Answer ¶ 4].

 On October 27, 2010, BAC HOME LOANS SERVICING filed a Motion for Relief from the

 Automatic Stay (Case No. 10-61415, Doc. No. 14) [Complaint ¶ 4; Answer ¶ 4]. In Plaintiff’s

 Statement of Intention in her Chapter 7 case, Plaintiff indicated her intention to reaffirm the

 mortgage on real property located at 456 North St. Mary Lane, Marietta, GA 30064, and named

 BAC HOME LOANS SERVICING as the creditor related to her mortgage (Case No. 10-61415,

 Doc. No. 1, pg. 32) [Complaint ¶ 5; Answer ¶ 5]. On February 25, 2011, the Court entered an order

 granting Plaintiff a discharge, which was served on all creditors in the Chapter 7 case (Case No.

 10-61415, Doc. No. 25) [Complaint ¶ 7; Answer ¶ 7]. BAC HOME LOAN SERVICING’S Motion

 for Relief was withdrawn on January 21, 2011 (Case No. 10-61415, Doc. No. 22). Furthermore,

 the Chapter 7 docket does not reflect that a reaffirmation agreement for the Debtor’s mortgage was

 ever filed (Case No. 10-61415). 1

                  On or about November 16, 2013, servicing of Debtor’s mortgage transferred to

 Select Portfolio Servicing, LLC (“SPS”) [Complaint ¶ 8; Answer ¶ 8]. Both parties admit that SPS



 1
   Pursuant to F.R.C.P. 56(c)(3), the Court may take judicial notice of docket in bankruptcy case no. 10-61415 pending
 in this Court. While not cited to by either party, under F.R.C.P. 56, the Court may consider facts not cited by the
 parties that exist in the entire record of the proceedings.

                                                          4
Case 20-06031-bem         Doc 107    Filed 05/06/21 Entered 05/06/21 11:56:20               Desc Main
                                    Document     Page 5 of 13



 offered programs to Plaintiff in an effort to avoid foreclosure on her real property; the extent,

 content, and details of those offers are disputed [Complaint ¶ 10; Answer ¶ 10]. Servicing of

 Plaintiff’s mortgage transferred to Shellpoint in December of 2016 [Complaint ¶ 26; Answer ¶

 26]. Shellpoint continued to service the loan on behalf of The Bank of New York Mellon, acting

 as trustee for the certificateholders of CWALT Inc. Alternative Loan Trust 2005-27 Mortgage

 Pass-Through Certificates Series 2005-27 (“BONYM”) [Complaint ¶ 27; Answer ¶ 27].

 BONYMC admits that letters were sent from Shellpoint to the Plaintiff on June 7, 2017, July 21,

 2017, and July 26, 2017 [Complaint ¶ 28, 29, 52; Answer ¶ 28, 29, 52]. BONYMC admits that, at

 some point, Shellpoint was made aware of Plaintiff’s Chapter 7 case [Complaint ¶ 39; Answer ¶

 39]. At some point in July 2017, Plaintiff submitted a loss mitigation application to Shellpoint,

 which Shellpoint acknowledged in a letter to Plaintiff dated July 21, 2017 (Complaint, Ex. E)

 [Complaint ¶ 53; Answer ¶ 53]. On July 26, 2017, Shellpoint sent a letter to Plaintiff informing

 her that her loan had been referred to foreclosure (Complaint, Ex. F) [Complaint ¶ 55; Answer ¶

 55].

                Plaintiff filed her complaint on February 6, 2020 against BONYMC, Select

 Portfolio Servicing, LLC, and NewRez, LLC d/b/a Shellpoint Mortgage Servicing Inc. [Doc. 1].

 On March 13, 2020, BONYMC filed its Answer (the “Answer”) [Doc. 10]. In its Answer,

 BONYMC asserts defenses of issue preclusion, failure to state a claim upon which relief can be

 granted, claim preclusion, waiver, estoppel, statute of limitations, laches, unclean hands, bad faith,

 failure to mitigate damages, and res judicata based on a prior lawsuit filed by Plaintiff in the

 District Court for the Northern District of Georgia alleging violations of the Fair Debt Collection

 Practices Act against a variety of defendants. Most notably, BONYMC claims it is not the correct




                                                   5
Case 20-06031-bem         Doc 107     Filed 05/06/21 Entered 05/06/21 11:56:20               Desc Main
                                     Document     Page 6 of 13



 party in interest, as Plaintiff has sued The Bank of New York Mellon Corporation, and the Plaintiff

 references The Bank of New York Mellon in her Complaint.

                 In BONYMC’s Statement of Undisputed Facts (the “Statement”), it sets forth an

 additional set of undisputed facts [Doc. No. 77-1]. First, BONYMC is a corporation organized

 under the laws of Delaware (Statement ¶ 1). In contrast, The Bank of New York Mellon is a bank

 incorporated under the laws of New York (Statement ¶ 2). The Bank of New York Mellon

 Corporation owns the Bank of New York Mellon ((Statement ¶ 3). It is undisputed that the Bank

 of New York Mellon Corporation did not communicate directly with Plaintiff at any time

 (Statement ¶ 4). SPS and Shellpoint, in communications to Plaintiff, claimed to act on behalf of

 The Bank of New York Mellon (Statement ¶ 5, Doc. No. 1 at pg. 123). BONYMC argues that

 there is no evidence of any relationship between itself and Plaintiff beyond that as its role of parent

 corporation, that piercing the corporate veil is not an option in the instant case, and that the parent-

 subsidiary relationship alone does not impute liability to BONYMC.

                 In Plaintiff’s Motion to Strike and Response and Objections to the Motion for

 Summary Judgment, she does not dispute the aforementioned facts [Doc. No. 79]. Instead, she

 makes legal arguments that because BONYMC is the parent owner of BONYM, the BONYMC is

 directly liable for the negligence and actions of its subsidiary in violating 11 U.S.C. § 524. Plaintiff

 also argues that the Motion should stricken as untimely filed, and that the exhibits attached to the

 Motion are generally not admissible (Id.).

     III.    Analysis and Conclusions of Law

             A. Claim for Contempt and Sanctions for Violation of 11 U.S.C. § 524

                 In her Complaint, Plaintiff generally pleads a claim against all Defendants for

 violation of 11 U.S.C. § 524. She argues that the myriad of correspondence sent to her are in



                                                    6
Case 20-06031-bem         Doc 107    Filed 05/06/21 Entered 05/06/21 11:56:20               Desc Main
                                    Document     Page 7 of 13



 violation of the discharge injunction as they are an attempt to personally collect her discharged

 mortgage.

                Section 524(a)(2) states:

        “A discharge in a case under this title —
        …
        (2) operates as an injunction against the commencement or continuation of an
        action, the employment of process, or an act, to collect, recover or offset any such
        debt as a personal liability of the debtor, whether or not discharge of such debt is
        waived…”

                11 U.S.C. §524(a)(2). This section makes clear that personal liability is discharged

 when an individual receives a chapter 7 discharge. But, it is equally clear that a chapter 7 discharge

 does not avoid or otherwise affect a lien against property of the debtor. See, Long v. Bullard, 117

 U.S. 617, 620-21, 6 S. Ct. 917, 918 (1886) (holding that a secured creditor can ignore a bankruptcy

 proceeding because it can always look to the lien to satisfy its claim); See also Universal Am.

 Mortg. Co. v. Bateman, 331 F3d. 821, 827 (11th Cir. 2003) (stating that secured creditor need not

 do anything during bankruptcy because it will always be able to look to the underlying collateral

 to satisfy its lien); In re Jennings, 454 B.R. 252, 255 (Bankr. N.D. Ga. 2011) (Mullins, J.) (quoting

 Johnson v. Home State Bank, 501 U.S. 78, 83, 111 S. Ct. 2150 (1991), for the proposition that “a

 discharge extinguishes only ‘the personal liability of the debtor, ‘which is a codification of “the

 rule in Long v. Bullard, 117 U.S. 617, 6 S. Ct. 917. . .”)).

                To establish a violation of the discharge injunction under 11 U.S.C. § 524, Plaintiff

 must prove that the BONYMC willfully violated the discharge injunction. The test for determining

 whether a violation of § 524 has occurred is “if there is no fair ground of doubt as to whether the

 order barred the creditor's conduct. In other words, civil contempt may be appropriate if there is

 no objectively reasonable basis for concluding that the creditor's conduct might be lawful.”

 Taggart v. Lorenzen, 139 S. Ct. 1795, 1799, 204 L. Ed. 2d 129 (2019). Other courts have stated

                                                   7
Case 20-06031-bem         Doc 107     Filed 05/06/21 Entered 05/06/21 11:56:20               Desc Main
                                     Document     Page 8 of 13



 that, “a creditor acts willfully when it, with knowledge of a bankruptcy petition, acts deliberately

 in a manner that violates the stay, even if his actions are not intentionally meant to violate the

 stay.” Ashley v. Univ. of Ala. Health Servs. Found., PC, No. 11-04934, A.P. No. 12-00079, 2012

 Bankr. LEXIS 4105, *8 (Bankr. N.D. Ala. Sept. 6, 2012). Pursuant to 11 U.S.C. §105, the

 Bankruptcy Court has the statutory authority to impose sanctions for a violation of the discharge

 injunction. Taggart, 139 S. Ct. 1795, 1801.

                Neither BONYMC nor Plaintiff dispute that BONYMC has never had a direct

 relationship with Plaintiff. It is undisputed that BONYMC did not communicate directly with

 Plaintiff [Statement ¶ 4]. In her Complaint and Motion to Strike and Response and Objections to

 the Motion for Summary Judgment, Plaintiff does not argue or set forth any facts to prove any

 violation of the discharge injunction at the hands of BONYMC [Doc. No. 1, 79]. Instead, Plaintiff

 relies on the legal argument of agency to impute responsibility to the BONYMC.

            B. BONYMC’s Request for Denial of Relief Requested in Complaint based on
               status as a Parent Corporation and Incorrect Party

                In BONYMC’s MSJ, it pleads that its position as a parent corporation wholly

 isolates itself from responsibility for violation of 11 U.S.C. § 524 and any resulting damages. In

 contrast, while it is not ultimately clear in the Complaint, Plaintiff clarifies in her Motion to Strike

 and Response and Objections to the Motion for Summary Judgment that she seeks a declaration

 that the BONYMC is liable for the action of its subsidiary, BONYM, in violating the discharge

 injunction under an agency theory argument.

                As previously discussed, it is undisputed that the BONYMC is the parent of

 BONYM, a wholly owned subsidiary and a party not named as a defendant. BONYMC cites to

 the leading case on the topic of parent-subsidiary relations in BONYMC’s MSJ, United States v.

 Bestfoods, 524 U.S. 51, 118 S. Ct. 1876 (1998), which stands for the proposition that “[i]t is a

                                                    8
Case 20-06031-bem         Doc 107     Filed 05/06/21 Entered 05/06/21 11:56:20                Desc Main
                                     Document     Page 9 of 13



 general principle of corporate law deeply “ingrained in our economic and legal systems” that a

 parent corporation . . . is not liable for the acts of its subsidiaries.” United States v. Bestfoods, 524

 U.S. 51, 61 (1998). In its application under Georgia law, “this general rule can only be altered and

 a parent company can be held liable for the acts or omissions of its wholly-owned subsidiary in

 instances where: 1) it is appropriate to pierce the corporate veil; 2) there is apparent or ostensible

 agency; or 3) there is a joint venture.” Jones v. Mortg. Elec. Registration Sys., Inc., No. 4:12-CV-

 00035-HLM, 2012 WL 13028595, at *5 (N.D. Ga. Mar. 12, 2012) (citing Kissun v. Humana, Inc.,

 267 Ga. 419, 419-20, 479 S.E.2d 751, 753 (1997)).

                 The United States District Court for the Northern District of Georgia faced an

 almost identical case in Jones on a motion to dismiss, wherein the plaintiffs did not allege any

 wrongdoing by the parent defendant, but instead argued that its wholly owned subsidiary acted as

 its agent in an attempted wrongful foreclosure action. The Jones’ court’s analysis of the parent-

 subsidiary relationship in the mortgage context and explanation of plaintiff’s burden to overcome

 the lax pleading standard assigned in asserting a claim against a parent corporation is instructive.

 The court held that plaintiff must allege sufficient elements of an agency claim and provide “notice

 to Defendant [] as to the basis upon which it acted as an agent” to its subsidiary. The Court in

 Jones found that,

         The Complaint does not even include conclusory allegation that Defendant
         Synovus Financial controlled Synovus Mortgage, or that Defendant Synovus
         Financial represented that Synovus Mortgage acted on its behalf. Second,
         Defendants provide uncontroverted affidavits stating that Defendant Synovus
         Financial and Synovus Mortgage are separate companies, that Synovus Mortgage
         manages its own day-to-day operations and transactions, and that Defendant
         Synovus Mortgage did not act or represent that it was acting on behalf of Defendant
         Synovus Financial. Under those circumstances, the Court finds that Plaintiffs'
         allegations are insufficient for a Georgia court to find a possible principal-agent
         relationship between Defendant Synovus Financial and Synovus Mortgage.




                                                    9
Case 20-06031-bem        Doc 107 Filed 05/06/21 Entered 05/06/21 11:56:20                  Desc Main
                                Document    Page 10 of 13



 Jones, 2012 WL 13028595, at *6. Application of this analysis yields a different result in the instant

 case. While Plaintiff makes a variety of conclusory allegations against BONYMC as agent in

 control of its subsidiary, BONYMC sets forth no affidavits or undisputed facts of its relationship

 with BONYM beyond the legal status of wholly-owned subsidiary. BONYMC has pointed to

 nothing in the record that shows who manages day to day operations and transactions of each

 company, who sets operational standards, and if any agency relationship exists. The evidence

 attached to BONYM MSJ speaks to nothing more than legal structure between the two entities.

 Because of the complete lack of evidence on the topic of agency, the Court cannot conclusively

 find that Plaintiff’s agency argument fails. Thus, BONYMC request for a ruling in its favor on

 summary judgment under a theory of incorrect party or insulation from action based on a parent-

 subsidiary relationship is denied.

            C. Plaintiff’s Motion to Strike

                The original deadline to file dispositive motions was January 15, 2021. [Doc. 29].

 The Court approved the deadlines set forth in the Rule 26(f) Report in an order entered July 13,

 2020 [Doc. 30]. On January 13, 2021, the Defendants collectively filed a Motion to Modify the

 Case Schedule (“Motion to Modify Case Schedule”) set forth in the approved Rule 26(f) Report

 [Doc. 74]. Plaintiff filed an Objection to the Motion for Extension of the Scheduling Order

 Deadlines on January 15, 2021 [Doc. 75], and an Amended Objection and Response to Motion for

 Extension of Scheduling Order Deadlines on January 19, 2021 [Doc. 76]. The BONYMC SMJ

 was filed on January 29, 2021. In Plaintiff’s Response to the BONYMC’s MSJ, she restated her

 objection to an extension. The Court held a hearing on March 4, 2021 in which it granted the

 BONYMC’s Motion to Modify the Case Schedule, followed by an order memorializing the same

 on March 5, 2021, extending the deadline in which to file dispositive motions until March 12, 2021



                                                  10
Case 20-06031-bem         Doc 107 Filed 05/06/21 Entered 05/06/21 11:56:20                  Desc Main
                                 Document    Page 11 of 13



 [Doc 96]. That order resolved all outstanding issues on the motion to extend, including the

 argument set forth in Plaintiff’s Response. Under the extended deadline, the BONYMC MSJ was

 timely filed. As such, Plaintiff’s request to strike the Motion is denied as moot.

            D. Plaintiff’s Motion on Admissibility of Evidence

                In her Motion to Strike and Response and Objections to the Motion for Summary

 Judgment, Plaintiff argues that the exhibits to the BONYMC MSJ constitute hearsay, and that the

 incorporation of footnotes in BONYMC MSJ is not an appropriate means to authenticate such

 documents [Doc. No. 79]. Plaintiff argues that the exhibits are inadmissible and fail to comply

 with Fed. R. Civ. P. 56. While the BONYMC refutes this in its reply, a deeper analysis is not

 necessary [Doc. No. 86]. The entirety of the exhibits purport to prove the legal relationship

 between BONYMC and BONYM as that of a parent and a wholly owned subsidiary. This is a fact

 that the Plaintiff does not dispute. Because it is an undisputed fact, reliance on the exhibits is not

 necessary and Plaintiff’s objection to them is moot.

    IV.     CONCLUSION

                It is undisputed that The Bank of New York Mellon Corporation itself did not

 violate the discharge injunction of 11 U.S.C. § 524. It is also undisputed that BONYMC is a

 separate legal entity from its wholly owned subsidiary, The Bank of New York Mellon. There are

 insufficient undisputed facts before the Court at this time to make a ruling as to a potential agency

 relationship between the two parties and the ramification of such relationship. Because of this,

 BONYMC’s Motion for Summary Judgment is denied. Similarly, Plaintiff’s request to strike the

 Motion is denied as the topic was previously adjudicated, and any ruling on the admissibility of

 BONYMC’s evidence is mooted by Plaintiff’s own admission of the facts the documentary

 evidence purports to claim.



                                                  11
Case 20-06031-bem      Doc 107 Filed 05/06/21 Entered 05/06/21 11:56:20     Desc Main
                              Document    Page 12 of 13



             Based upon the foregoing, it is now hereby,

             ORDERED that the Bank of New York Mellon Corporation’s Motion for Summary

 Judgment is DENIED.

                                    END OF ORDER




                                            12
Case 20-06031-bem      Doc 107 Filed 05/06/21 Entered 05/06/21 11:56:20   Desc Main
                              Document    Page 13 of 13



                                   Distribution List

 Shirley White-Lett
 456 North Saint Marys Lane
 Marietta, GA 30064

 Chandler P. Thompson
 Akerman LLP
 Suite 725
 170 South Main Street
 Salt Lake City, UT 84101




                                          13
